DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 3/29/2022.
Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/3/2021.
Response to Arguments/Remarks
All of Applicant’s arguments filed 3/29/2022 have been fully considered.
In view of the filed claim amendments, the 102(a)(1) rejection over Yamanaka is withdrawn.
With respect to the 103 rejections, Applicant argues that Yamanaka does not recognize the specific gravity to be a result effective variable.
This is not persuasive as Yamanaka teaches selecting a specific gravity in order to get an appropriate sedimentation rate and Yamanaka teaches how to adjust this rate, thus Yamanaka clearly teaches the specific gravity to be a result effective variable optimizable through routine experimentation.
Applicant argues that the purpose of Yamanaka is distinct from the problem to be solved in the instant invention and Yamanaka would direct one of ordinary skill in the art to the opposite direction of the claimed invention which requires the crystal particle to be stably dispersed and not easily precipitate out.
This is not persuasive as it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yamanaka and the instant invention are in the same field of endeavor and teaches the crystal to be dispersed in the medium. Furthermore, there is no limitation in the claims requiring the particles to remain dispersed when the composition isn’t being stirred.
Applicant remarks that while Yamanaka states a specific density to be adjusted, the technical idea is different from the claimed invention, in which the specific density is 0.9 to 1.1 times so as to make it "difficult to settle." In other words, one of ordinary skill in the art would not arrive at the claimed range of 0.9 to 1.1 times in view of Yamanaka.
This is not persuasive as the prior art makes it clear that the specific density is a result effective variable and no evidence has been provided showing the claimed range to be critical.  
Applicant argues that in Yamanaka, the opal-type colloidal crystals are dispersed in a dispersion medium by stirring. Yamanaka does not relate to a decorative aqueous composition because the colloidal particles precipitate immediately after being left to stand. In the method of Yamanaka, the colloidal crystals are forcibly dispersed in the liquid by stirring. However, if the stirring is stopped, the colloidal crystals will precipitate immediately, so it will not be a stable decorative aqueous composition.
This is not persuasive as Yamanaka teaches the preparation of a colloidal dispersion and Ex. 4 specifically teaches a colloidal dispersion which reads on the instant claims.  While this dispersion occurs while the composition is being stirred there is no limitation to exclude this step and require the crystals to remain dispersed when the composition is left to rest. 
Applicant argues that the problems and effects of Viovy are completely different from Yamanaka. Thus, one of ordinary skill in the art would have no proper reason, rationale, or motivation to combine Yamanaka and Viovy.
This is not persuasive as it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yamanaka and the instant invention are in the same field of endeavor, colloidal particles made from organic polymers and as taught by Viovy N- isopropylacrylamide as polystyrene and poly(N-isopropylacrylamide) are taught to be functionally equivalent organic polymers suitable for creating colloid particles and the substitution of one equivalent for another is prima facie obvious.
Applicant remarks that the phenomenon that "colloidal crystals can be formed from colloidal particles made of a polymer having a network structure" is a fact discovered for the first time by the present inventors. Also, one of ordinary skill in the art would not have been able to predict this phenomenon before the effective filing date of the present application.
This is not persuasive as the prior art makes obvious the structural limitations recited by the instant claims and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that Ex. 1-5 of the instant specification show a uniform structural color, which is which is a remarkable effect.  On the other hand, in the colloidal crystal of Yamanaka, such a structural color does not appear.
This is not persuasive as the presence of a structural color is not a structural limitation required by the instant claims.  Furthermore, the data presented is not commensurate in scope with the instant claims as the single composition tested comprising PNIPAMI, BIS, PAAm, etc., is not representative of the entire scope claimed and there is no evidence that the entire claimed genus would result in the same effect as the specific composition tested.  Furthermore, it seems from the data that PAAm and microgel concentration are critical to achieving this structural color, without the use of forcible dispersion, however these aren’t requirements in the base claim.  It is also noted that Comparative example 2 was able to achieve structural color as desired by Applicant and while this was achieved by using a higher microgel concentration and forcible precipitation, none of these parameters are excluded by the structural limitations recited by the instant claims.  Furthermore, Applicants have failed to provide a side by side analysis between the claimed invention and the closest prior art Yamanaka comprising polymers functionally equivalent to those tested (i.e. PNIPAMI and PAAm)
In summary, Applicant argues that the cited references fail to disclose all the limitations of instant claim 10.
This is not persuasive for the reasons discussed above.
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (WO 2016/093121), cited on the 6/18/2020 IDS.
For ease of examination, the Examiner relied upon US Publication or Patent 2017/0361297 as an equivalent English translation of the Japanese WO 2016/093121 publication.  All citations henceforth to Yamanaka are locations in the US Publication.
Yamanaka teaches a method of making a eutectic colloid crystal comprising a dispersion preparation process of preparing a colloidal dispersion where two or more kinds of colloidal particles having different particle sizes are dispersed in a dispersion medium which dissolves a polymer, the coefficient of variation of the particle size of the colloidal particles is less than 20%, and the specific gravity of the dispersion medium is smaller than that of the colloidal particles. The colloidal crystals are taught to have an average particle size ranging from 1nm to 50microns (which overlaps with the claimed 10-1000nm) and are made of polystyrene (Yamanaka – claims 22, 24 and 26) 
Example 2 of Yamanaka discloses a eutectic colloidal crystal was made using two kinds of monodispersed polystyrene particles. More specifically, the first polystyrene particles were spherical charged polystyrene particles PS200 (Thermo Scientific, diameter d=200 nm, volume fraction=0.1, coefficient of variation in particle size: 5%), and the second polystyrene particles were spherical charged polystyrene particles PS250 (synthesized by the inventors, diameter d=250 nm, volume fraction=0.068, coefficient of variation in particle size: 15%).  The polystyrene particles were synthesized by a soap free emulsion polymerization method. More specifically, 210 mL of water, 100 mL of methanol, 20 mL of styrene monomer, 0.15 g of sodium p-styrenesulfonate as an anionic comonomer, and 1 mL of divinylbenzene were mixed, and stirred for about 30 minutes in a constant temperature bath at 80° C., at a rotation speed of 300 rpm, and in an argon atmosphere. Thereafter, 0.1 g of potassium peroxodisulfate as a radical polymerization initiator was added and stirred for 7 hours, thus synthesizing polystyrene particles. The particles were purified and mixed at the desired ratio [0060-0061].  These teachings of Yamanaka read on the claimed average particle diameter of 10-1000nm and a variation coefficient of the particle diameter is within 20%.  Furthermore, when making the crystals a crosslinking agent (i.e. divinylbenezene) is included during the polymerization process  thus the crystals comprise a crosslinked polymer as recited by instant claim 12.
Example 4 of Yamanaka teaches that the polystyrene particles obtained in Example 2 are mixed together with further 200 μL of a 0.1 wt % aqueous solution of sodium polyacrylate PAANa (molecular weight:one million, degree of neutralization 50%), 250 μL of the gelling agent (N,N′-dimethylol acrylamide and methylenebisacrylamide), and 500 μL of water were added and stirred to make a colloidal dispersion. This reads on the crystals being dispersed in an aqueous medium, wherein a polymer (i.e. the sodium polyacrylate PAANa) is dissolved in the aqueous medium.
Regarding claim 15: Yamanaka teaches that the dispersion medium is not particularly limited as long as it dissolves a polymer, and may be water or other organic solvents such as alcohol, therefore it would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to use one or more solvents such as water and an alcohol, as long as the polymer is dissolved in the medium.
Regarding the claimed specific gravity as recited by instant claim 10, Yamanaka discloses that the specific gravity of the dispersion medium is smaller than that of the colloidal particles and teaches that in order to adjust the sedimentation rate, the specific gravity of the dispersion medium is preferably selected as appropriate. The specific gravity of the dispersion medium can be adjusted by mixing with deuterium oxide or an organic solvent, and dissolving a low molecular solute, therefore, while the art is silent on the specific gravity of the particles being 0.9-1.1 times a specific gravity of the dispersion medium, it is clear from the reference that the specific gravity as claimed is a result effective variable and a skilled artisan would recognize that the gravity of the medium is optimizable through routine experimentation which would affect the ratio of the specific gravity of dispersion medium to colloidal particles.
MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 

Claims 10, 12, 13-14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (WO 2016/093121), as applied to claims 10, 12 and 15 above, and further in view of Viovy (US 2005/0158723).
As discussed above, Yamanaka teaches the limitations of claims 10, 12 and 15 above, however, Yamanaka does not teach the colloid crystals to include poly(n-isopropylacrylamide) and polyacrylamide.
Viovy teaches the creation of colloidal particles and teaches that these can be made with organic polymers such as polymers of polystyrene or polycarbonate type or derived from monomers of the acrylic type, such as N-isopropylacrylamide [0023].
In view of these teachings, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamanaka with those of Viovy and substitute the polystyrene in the colloid particle in Yamanaka with N-isopropylacrylamide as polystyrene and poly(N-isopropylacrylamide) are taught by Viovy to be functionally equivalent organic polymers suitable for creating colloid particles.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Furthermore an expectation of success is expected as Yamanaka taches that the colloidal particles can be made with organic polymers such as polystyrene and those of an acrylic resin [0025].
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding the claimed “including poly(n-isopropylacrylamide) and polyacrylamide,” the prior art makes obvious the use of the species of poly(n-isopropylacrylamide), this species reads on both “poly(n-isopropylacrylamide)” as claimed and the genus of “polyacrylamide” as poly(n-isopropylacrylamide) is a polymer of the acrylamide type.
Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613